Exhibit 10.2
TRUST AGREEMENT
BETWEEN
T. ROWE PRICE TRUST COMPANY AND
THE MEN’S WEARHOUSE, INC.
This TRUST AGREEMENT (“Agreement”) is made by and between THE MEN’S WEARHOUSE,
INC. (“Employer” or “Sponsoring Employer”) and T. ROWE PRICE TRUST COMPANY, a
Maryland limited purpose trust company (“Trustee”).
WITNESSETH
WHEREAS, the Employer sponsors and maintains the THE MEN’S WEARHOUSE, INC.
401(k) SAVINGS PLAN (“Plan”), a defined contribution plan established through
use of a volume submitter arrangement; and
WHEREAS, the Plan is maintained for the benefit of all eligible employees who
participate under the terms of the Plan, including their beneficiaries and
alternate payees (individually, “Participant” and, collectively,
“Participants”); and
WHEREAS, the Employer intends that the Plan and related trust shall qualify
under Sections 401(a) and 501(a) of the Internal Revenue Code of 1986, as
amended (the “Code”); and
WHEREAS, the Employer desires to establish a trust to serve as the funding
vehicle for the Plan as provided under the terms of the Plan;
NOW, THEREFORE, the Employer and the Trustee agree as follows:
ARTICLE I. THE TRUST FUND

1.1   Establishment of Trust Fund. The Employer hereby establishes with the
Trustee a trust fund consisting of such sums of U. S. currency and such other
property acceptable to the Trustee as shall from time to time be paid to the
Trustee pursuant to this Agreement. All such money and property, together with
all investments and reinvestments made therewith and proceeds thereof, less any
payments or distributions made by the Trustee pursuant to the terms of this
Agreement, are referred to as the “Trust Fund”. The Trustee hereby accepts the
Trust Fund and agrees to hold it in accordance with the express provisions of
this instrument and the requirements of law.   1.2   Effective Date. This
Agreement shall be effective as of July 1, 2011.   1.3   Named Fiduciary. The
Men’s Wearhouse, Inc. 401(k) Savings Plan Committee is the named fiduciary of
the Plan (“Named Fiduciary”) within the meaning of Section 402(a)(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Named
Fiduciary shall have the power and duties with respect to the management and
control of the Trust Fund as set forth in the Plan and in this Agreement. The
term “Named Fiduciary,” as used throughout this Agreement, is deemed to refer to
the Named Fiduciary of the Plan, as set forth in this Section 1.3, and its duly
authorized representatives. The Trustee shall not be a Named Fiduciary of the
Plan.       Notwithstanding the foregoing, and in accordance with
Section 404(a)(1)(B) of ERISA, the Named Fiduciary and any other fiduciary of
the Plan is required to discharge its duties with respect to the Plan solely in
the interest of the Participants and beneficiaries, and with the care, skill,
prudence, and diligence

 



--------------------------------------------------------------------------------



 



    under the circumstances then prevailing that a prudent individual acting in
a like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.   1.4   Nature of Trustee’s
Duties. In performing its duties hereunder, the Trustee shall serve solely in
the capacity of a directed trustee within the meaning of Section 403(a)(1) of
ERISA. The Trustee shall not be deemed to be the “administrator” as defined in
ERISA Section 3(16)(A), the “plan sponsor” as defined in ERISA Section 3(16)(B),
or a trustee with discretion to perform more than the express ministerial duties
pursuant to the terms of this Agreement.   1.5   Limitation of Trustee’s Duties.
The Trustee shall have no duty to: (a) determine or enforce payment of any
contribution due under the Plan; (b) inquire whether any contribution made to
the Trust Fund is in accordance with the terms of the Plan or law; (c) determine
the adequacy of the funding policy adopted by the Employer or the Named
Fiduciary; (d) inquire as to the propriety of any investment or distribution
made under the Plan; or (e) ensure the tax qualified status of the Plan under
the Code.   1.6   Tax Qualification and Compliance. The Employer hereby
represents and warrants that the Plan, which is intended to qualify as a
qualified and tax-exempt plan under Sections 401(a) and 501(a) of the Code, is
and will continue to be operated in compliance with the Code, ERISA and other
applicable laws. The Employer is responsible for maintaining the tax
qualification of the Plan. Additionally, the Employer represents and warrants
that it is, and will continue to be, in compliance with all U.S. securities laws
with respect to offering Qualifying Employer Securities, as defined in
Section 2.3 herein, under the Plan.

ARTICLE II. INVESTMENT OF THE TRUST FUND

2.1   Investment of the Trust Fund — In General. The Named Fiduciary shall be
solely responsible for directing the Trustee as to the investment and
disposition of the Trust Fund and shall have responsibility for the overall
diversification of the Trust Fund. The Trustee shall invest and reinvest the
Trust Fund only as directed and the Trustee is specifically prohibited from
having or exercising any discretion with respect to the investment of the Trust
Fund.   2.2   Investment Powers of the Trustee. Subject to the limitations of
Section 2.1, the Trustee shall invest and reinvest the Trust Fund as directed,
free from any limitations imposed by state law on investments of trust funds and
without distinction between income and principal, in any investment approved by
the Named Fiduciary, including equity or debt securities, insurance policies and
contracts, savings and time deposits, investment contracts issued by a bank,
insurance company or other financial or similar institution, short-term
instruments of deposit, registered investment companies (including any
investment company, the advisor of which is an affiliate of the Trustee),
investment partnerships or other pooled investments funds, common, collective or
group trust funds (including any such fund held or maintained by the Trustee or
an affiliate of the Trustee) for commingling assets of participating trusts,
including but not limited to assets of retirement plans which are qualified
under Section 401(a) of the Code (the instrument of trust creating any such
qualified common, collective or group trust fund, to the extent of the Trust
Fund’s equitable share thereof, being adopted hereby). The Trustee shall have
the power to hold all or a portion of the Trust Fund uninvested pending receipt
of clear and proper investment directions or pending receipt of a contribution
amount which is necessary to carry out an investment direction.   2.3  
Investment Funds. At the direction of the Named Fiduciary, the Trustee shall
establish one or more separate investment funds within the Trust Fund, each
separate fund being referred to as an “Investment Fund.” Investment Funds shall
be established by direct investment or through the medium of a bank, trust fund,
insurance contract or regulated investment company, as the Named Fiduciary shall
direct. Each Investment Fund shall be held and administered as part of the Trust
Fund, but shall be separately invested and accounted for. To the extent
authorized by the Plan and conditioned on the Trustee’s acceptance of such
property pursuant to Section 1.1 hereof, the Named Fiduciary may direct the
Trustee to establish one or more Investment Funds all or a portion of the assets
of which shall be invested in securities which constitute qualifying employer
securities within the meaning of Section 407(d) of ERISA (“Qualifying

     
Volume Submitter
  Page 2 of 13

 



--------------------------------------------------------------------------------



 



    Employer Securities”). Any such direction shall be deemed to include a
certification by the Named Fiduciary that the acquisition and holding of such
Qualifying Employer Securities does not constitute a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code. The Employer shall be
solely responsible for complying with any securities laws that may apply to
Qualifying Employer Securities held in the Trust Fund. The Named Fiduciary shall
be responsible for determining that the ability of Participants to direct their
Plan investments into investment vehicles made available by the Named Fiduciary,
including but not limited to their ability to acquire shares of Qualifying
Employer Securities through the Plan, is not inconsistent with the terms of the
Plan, including any investment policy that has been adopted by the Plan. In
evidence of this, the Named Fiduciary shall complete an annual written
certification substantially as provided in Exhibit B.   2.4   Participant
Instructions. The Named Fiduciary’s investment direction to the Trustee may
represent the aggregate of investment instructions of Participants with respect
to the assets in each Participant’s Plan account. All references in this
Agreement to directions or instructions provided by the Named Fiduciary shall be
deemed to include Participant instructions that are provided to the Named
Fiduciary or its agent, including any recordkeeper to the Plan authorized to
receive Participant investment instruction, and delivered by the Named Fiduciary
or its agent to the Trustee. The Named Fiduciary shall have the duty to select
and monitor all Investment Funds or other investment media made available to
Participants under the Plan. The Named Fiduciary or its agent shall ensure that
all Participants who are entitled to direct the investment of assets in their
Plan accounts previously received or receive a copy of all material describing
such Investment Funds that is required by law. If a Participant fails to direct
the investment of assets in the Participant’s Plan accounts as permitted by the
Plan, the Named Fiduciary shall direct the Trustee as to the investment of such
assets.   2.5   Appointment of Investment Manager. The Named Fiduciary may
appoint one or more investment managers, as defined in Section 3(38) of ERISA
(“Investment Manager”) to manage, acquire and dispose of all or a portion of the
Trust Fund or an Investment Fund. The Named Fiduciary shall provide the Trustee
with written notice of the appointment of each Investment Manager and of the
termination of such appointment and direct the segregation of that portion of
the Trust Fund to be managed by the Investment Manager. The Named Fiduciary also
shall provide the Trustee with a copy of the investment management agreement and
an acknowledgement by the Investment Manager that it is a fiduciary with respect
to the Plan within the meaning of Section 3(21)(A) of ERISA. The Trustee shall
be entitled to rely on such documents until otherwise notified in writing by the
Named Fiduciary. The Trustee shall invest and reinvest such portion of the Trust
Fund under the management of the Investment Manager as directed by the
Investment Manager. The Trustee shall be entitled to conclusively rely upon the
valuation of any securities or other property held in any portion of the Trust
Fund that is provided to it by such Investment Manager for all purposes under
this Agreement.   2.6   Plan Loans. At the direction of the Named Fiduciary, the
Trustee shall invest assets of the Trust Fund in loans to Participants. Any such
direction shall be deemed to include a certification by the Named Fiduciary that
such loan is in accordance with provisions of the Plan and ERISA and does not
constitute a “prohibited transaction” under ERISA. The Trustee shall accept as
collateral for each Participant loan only the appropriate amount of the
Participant’s Plan account designated by the Plan document or established
policies. The Trustee shall invest all loan repayments in accordance with the
directions of the Named Fiduciary and shall make distributions of defaulted
loans as directed by the Named Fiduciary.   2.7   Investment and Insurance
Contracts. In the event that insurance policies or contracts or investment
contracts issued by a bank, insurance company or other financial or similar
institution (including structured or synthetic investment contracts) are held in
the Trust Fund at the direction of the Named Fiduciary or an Investment Manager
(“Contracts”), the Trustee shall not be liable for the refusal or inability of
any insurance company, bank or other financial institution to issue, change, pay
proceeds or make payments due under any Contract; for the form, terms,
genuineness, validity or sufficiency of any Contract; or for any delay in
payment or proceeds due under any Contract. The Trustee shall not be responsible
for the valuation of any Contract and the Trustee shall be entitled to
conclusively rely upon such valuation provided by the issuer of the Contract for
all purposes under this Agreement. The Trustee shall not be responsible for
evaluating or monitoring the financial condition or status of any financial
institution or

     
Volume Submitter
  Page 3 of 13

 



--------------------------------------------------------------------------------



 



    insurance company issuing any such Contract which the Named Fiduciary or an
Investment Manager directs the Trustee to hold or to purchase with the Trust
Fund.   2.8   Trustee’s Duty and Responsibility with Respect to the Trust Fund.
The Trustee shall have no duty to question any action or direction of the
Employer, the Named Fiduciary, an Investment Manager or a Participant or the
failure of the Employer, the Named Fiduciary, an Investment Manager or a
Participant to give directions, or to review the securities or other investments
which are held pursuant to directions of the Employer, the Named Fiduciary, an
Investment Manager or a Participant as to the investment, reinvestment,
retention or disposition of any such assets. The Trustee shall not have any
responsibility for diversification of such assets, for any loss to or
depreciation of such assets resulting from the purchase, retention or sale of
assets in accordance with the direction of the Employer, the Named Fiduciary, an
Investment Manager or a Participant. The Trustee shall not be responsible for
any investment action taken or omitted by the Trustee in accordance with any
direction of the Employer, the Named Fiduciary, an Investment Manager or
Participant; any investment inaction in the absence of an investment direction
from the Employer, the Named Fiduciary, an Investment Manager or Participant; or
any investment action taken by the Trustee pursuant to an order to purchase or
sell securities placed by the Employer, the Named Fiduciary, an Investment
Manager or Participant directly with a broker, dealer or issuer.   2.9  
Knowledge of the Trustee. When the Trustee is subject to the direction of the
Employer, the Named Fiduciary, or an Investment Manager in performing its duties
under this Agreement, the Trustee’s responsibilities will be limited to certain
ministerial duties with respect to the portion of the Trust Fund subject to such
direction, which duties do not involve the exercise of any discretionary
authority to manage or control Trust Fund assets and which duties will be
performed in the normal course of business by employees of the Trustee, its
affiliates or agents who are unfamiliar with investment management (“Ministerial
Duties”). Except as required by Section 403(a)(1) of ERISA, the Trustee is not
undertaking any duty or obligation, express or implied, to review, and will not
be deemed to have reviewed, any transaction involving the investment of the
Trust Fund which it is directed to perform by the Employer, the Named Fiduciary
or an Investment Manager except to the extent necessary to perform these
Ministerial Duties in accordance with such direction.

ARTICLE III. OTHER MINISTERIAL DUTIES OF THE TRUSTEE

3.1   Other Ministerial Duties of the Trustee. The Trustee is authorized and
empowered with respect to the Trust Fund to perform the following Ministerial
Duties necessary to effectuate the instructions and directions of the Named
Fiduciary, the plan administrator (as defined in ERISA Section 3(16)(A)), an
Investment Manager or a Participant:

  (a)   To make, execute, acknowledge and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted.     (b)   To register any
investment held by it in the name of the Trustee or in the name of any custodian
or its nominee, with or without words indicating that such securities are held
in a fiduciary capacity, provided that securities held in the name of a nominee
or in street name must be held on behalf of the Plan by (1) a bank or trust
company that is subject to supervision by the United States or a State, or a
nominee of such bank or trust company; (2) a broker or dealer registered under
the Securities Exchange Act of 1934, or a nominee of such broker or dealer; or
(3) a clearing agency as defined in Section 3(a)(23) of the Securities Exchange
Act, or its nominee.     (c)   To hold or to appoint an agent or custodian to
hold any property hereunder in bearer form or in its own name or the name of its
nominee and to deposit or arrange for the deposit of any securities or other
property in a securities depository or clearing agency; provided, however, that
the Trustee may not serve as custodian or appoint or terminate a custodian for
any plan assets, as defined in ERISA and the regulations thereunder, which are
managed by an affiliate of the Trustee. Any agent or custodian so appointed
shall be paid fees as mutually agreed upon by the Employer and the agent or
custodian and

     
Volume Submitter
  Page 4 of 13

 



--------------------------------------------------------------------------------



 



      paid in the same manner as other expenses of the Trust Fund. The Trustee
shall not hold any property or securities hereunder in the same account as any
individual property of the Trustee.     (d)   To retain custody of original
executed documents evidencing loans to Participants made after the effective
date of this Agreement and, to the extent provided to the Trustee by the
Employer, original executed documents evidencing outstanding loans to
Participants made prior to the effective date of this Agreement.     (e)   To
employ suitable agents, counsel, financial consultants, valuation experts or
other professionals (who may also be agents, counsel, consultants or experts for
the Employer or the Named Fiduciary) and to pay their reasonable expenses and
compensation out of the Trust Fund.     (f)   To trade all securities held in
the Trust Fund as soon as possible after an order is received and processed by
the Trustee or its agent in accordance with directions of the Employer, the
Named Fiduciary or an Investment Manager, taking into account any trade delays
which may occur due to stock market constraints or the liquidity of the
security.

    Each and all of the foregoing powers may be exercised without a court order
or approval.   3.2   Valuation of Trust Fund. The Trustee, as of the valuation
date set forth in the Plan and at such other time or times as is necessary or as
the Trustee and the Named Fiduciary agree, shall determine the market value of
the assets of the Trust Fund. The valuation shall be based upon valuations
provided by Investment Managers, trustees of common trust funds, sponsors of
registered investment companies, records of securities exchanges or valuation
services, market data providers or qualified appraisers. The Trustee has no
responsibility to review the valuations received from such sources and may rely
upon such valuations without independent investigation. Notwithstanding the
foregoing, the Trustee shall not be responsible for providing the value of any
Contracts, as described in Section 2.7, or for any asset which is not liquid or
not publicly traded, the value of which shall be provided by the Named
Fiduciary. The Trustee may obtain the opinions of qualified appraisers, as
necessary in the discretion of the Trustee, to determine the fair market value
of Qualifying Employer Securities, the fees of which appraiser shall, unless
paid by the Employer, be paid from the Trust Fund.   3.3   Trust Records. The
Trustee shall keep accurate and detailed records of all receipts, investments,
disbursements and other transactions required to be performed hereunder with
respect to the Trust Fund. The Trustee agrees to treat as confidential all
records and other information relative to the Trust Fund. The Trustee shall not
disclose such records and other information to third parties except to the
extent required by law or as requested in writing by the Employer. The Trustee
agrees to permit the Employer to inspect the records of the Trust Fund
maintained by the Trustee during regular business hours and to permit the
Employer to audit the same upon the giving of reasonable notice to the Trustee.
The Trustee further agrees that it will provide the Employer with information
and records that the Employer may reasonably require in order to perform audits
of such records.   3.4   Confidentiality/ Security of Records. Trustee and
Employer agree to treat as confidential and use only in connection with this
Agreement all Plan data, records, computer programs and software, reports and
other documents, which are furnished to the other under this Agreement. Trustee
and Employer will protect the security of such records and will not disclose
such records or other information to third parties except as required by law or
when requested to do so by the other; provided, however, that the Trustee may
disclose such records or information to its agents in the course of performing
its duties under this Agreement.   3.5   Accounting. Within 120 days after the
close of the Plan’s fiscal year or such other period as the Employer and the
Trustee may agree, and within 120 days after the resignation or removal of the
Trustee, as provided herein, the Trustee shall file with the Employer a written
account setting forth all investments, receipts, disbursement and other
transactions effected by it during such fiscal year or during the period from
the close of the last fiscal year to the date of such resignation or removal.
Unless the Employer files

     
Volume Submitter
  Page 5 of 13

 



--------------------------------------------------------------------------------



 



    written objections to such account with the Trustee within 180 days after
the filing of such account with the Employer, the accounting shall be deemed to
be approved and the Trustee shall, to the maximum extent permitted by applicable
law, be released and forever discharged from all liability for further
accountability to the Employer for the accuracy of such accounting and for the
propriety of all acts and the transactions of the Trustee reflected in such
account. If written objections are specified and the matters in controversy
cannot be settled between the Employer and the Trustee, the Trustee may apply
for a judicial settlement of the account, the costs of such settlement being
allowed as an expense of the Trust Fund. The only necessary party thereto in
addition to the Trustee shall be the Employer.   3.6   Distributions and Other
Payments. The Trustee shall make payment to such persons, including the
Employer, the Trustee, the Named Fiduciary, the Plan recordkeeper and
Participants, as the Named Fiduciary may direct from time to time. The Named
Fiduciary shall be responsible for insuring that any distribution or other
payment from the Trust Fund conforms to the provisions of the Plan and ERISA.
Excluding those fees and expenses set forth in this Agreement and the Plan’s
recordkeeping agreement, which may be paid from the Trust Fund if not paid
directly by the Employer, the Named Fiduciary’s direction to pay fees or
expenses relating to the administration of the Plan or Trust Fund shall be in
the form of a certificate substantially in the form as set forth in Exhibit “A”.
Notwithstanding any other provisions of this Agreement, the Trustee may
condition any distribution or other payment of Trust Fund assets upon receipt of
satisfactory assurances that the approval of appropriate governmental agencies
or other authorities has been secured and that all notice and other procedures
required by applicable law have been satisfied. The Trustee shall be entitled to
rely conclusively upon the Named Fiduciary’s directions and shall not be liable
for any distribution or other payment made in reliance upon the Named
Fiduciary’s directions.   3.7   Limitation of Duties. The Trustee is a party to
this Agreement solely for the purposes set forth herein and neither the Trustee
nor any of its officers, directors, employees or agents shall have any duties or
obligations with respect to the Trust Fund, except as expressly set forth
herein. To the extent not prohibited by ERISA, the Trustee shall not be
responsible in any way for any action or omission of the Employer or the Named
Fiduciary with respect to the performance of the Employer’s or Named Fiduciary’s
duties and obligations set forth in this Agreement and in the Plan. The Trustee
may rely upon such information, direction, action or inaction of the Employer or
the Named Fiduciary as being proper under the Plan or the Agreement and is not
required to inquire into the propriety of any such information, direction,
action or inaction.

ARTICLE IV. DUTIES OF THE EMPLOYER

4.1   Duties of the Employer. In addition to any duties of the Employer
otherwise prescribed in this Agreement, the Employer, individually or through
the Named Fiduciary, shall be responsible for performing the following functions
with respect to the Trust Fund:

  (a)   Transmitting all Trust Fund contributions made by or on behalf of each
Participant to the Trustee at such times and in such manner as is mutually
agreed between the Employer and the Trustee;     (b)   Providing the Trustee
with such information and data relevant to the Plan as is necessary for the
Trustee to properly perform its duties hereunder;     (c)   Providing to the
Trustee, on a timely basis, a copy of the Plan document including all amendments
and restatements, and a copy of the Plan’s determination letter from the
Internal Revenue Service;     (d)   Determining that the contributions made by
or on the behalf of each Participant are in accordance with any applicable
federal and state law and regulations;     (e)   Assuring that the Plan
maintains qualified status under Section 401(a) of the Code at all times while
any Plan assets are held in the Trust Fund;

     
Volume Submitter
  Page 6 of 13

 



--------------------------------------------------------------------------------



 



  (f)   Providing the Trustee with the value of any Contracts;     (g)  
Determining the suitability of and selecting every investment offered as an
option under the Plan, including but not limited to Qualifying Employer
Securities;     (h)   Determining that loans to Participants are made and
administered in accordance with the Plan, ERISA and the Code;     (i)  
Determining that all payments, including distributions to Participants, are
reasonable, proper and in accordance with the Plan, ERISA and the Code;     (j)
  Determining whether any domestic relations order is “qualified” in accordance
with Code Section 414(p) and directing the Trustee as to how to effect any such
order;     (k)   Ensuring that a Participant who makes a required or voluntary
contribution has previously received or receives a copy of the then current
prospectus relating to the investment option(s) to which such contribution is
invested; and     (l)   Meeting any U.S. securities laws that may apply with
respect to offering Qualifying Employer Securities as an investment option under
the Plan. This includes, but is not limited to, registering such stock with the
Securities and Exchange Commission (“SEC”) and other government agencies, filing
reports with the SEC and other government agencies, and preparing prospectuses,
proxy solicitations and other similar materials.

ARTICLE V. VOTING, TENDER AND SIMILAR RIGHTS

5.1   General Provisions. Except to the extent otherwise provided in Section 5.3
of this Agreement, the Named Fiduciary (or the Investment Manager with respect
to assets under its management) shall direct the Trustee as to the manner in
which it shall: (i) vote in person or by proxy, general or special, any
securities held in the Trust Fund; (ii) exercise conversion privileges,
subscription rights and other options; and (iii) participate in or dissent from
reorganizations, tender offers or other changes in property rights. The Trustee
shall not take any action on behalf of the Employer or the Plan in any legal
proceedings, including bankruptcies or class actions, involving securities, nor
will the Trustee file any proof of claim form in connection with such legal
proceedings except at the direction of the Named Fiduciary; provided, however,
that if such legal proceedings involve Qualified Employer Securities or relate
to claims being asserted against the Employer or an affiliate, the Trustee must
have direction from an independent fiduciary in order to file any proof of claim
form.

5.2   Receipt of Notices. Upon receipt, the Trustee shall transmit to the Named
Fiduciary (or to the Investment Manager with respect to assets under its
management) all notices of conversion, redemption, tender, exchange,
subscription, class action, claim in insolvency proceedings or other rights or
powers relating to any investment in the Trust Fund, which notices are received
by the Trustee from its agents or custodian, from issuers of securities and from
the party (or its agents) extending such rights. The Trustee shall have no
obligation to determine the existence of any conversion, redemption, tender,
exchange, subscription, class action, claim in insolvency proceedings or other
right or power relating to any investments in the Trust Fund.

5.3   Qualifying Employer Securities. The Trustee shall exercise all voting or
tender offer rights with respect to any Qualifying Employer Securities in the
Trust Fund which are allocated to the Plan accounts of Participants in
accordance with instructions from Participants. Each Participant shall be a
named fiduciary within the meaning of Section 403(a)(1) of ERISA for the purpose
of directing the voting and tendering of Qualifying Employer Securities
allocated to his Plan account. Each Participant may direct the Trustee,
confidentially, how to vote or whether or not to tender the Qualifying Employer
Securities representing shares allocated to his Plan account. Upon timely
receipt of direction, the Trustee shall vote or tender all

     
Volume Submitter
  Page 7 of 13

 



--------------------------------------------------------------------------------



 



    such shares of Qualifying Employer Securities as directed by the
Participants. The Named Fiduciary shall use reasonable procedures to inform
Participants as to what action will be taken in the absence of the receipt of
such affirmative instructions from the Participants. For all shareholder
meetings, the Named Fiduciary directs the Trustee to vote shares of Qualifying
Employer Securities allocated to Participants’ Plan accounts for which no
Participant direction is received in the same proportion as shares that were
affirmatively voted by Participants. In the case of a tender offer or other
right or options with respect to Qualifying Employer Securities, a Participant
who does not issue valid directions to the Trustee to sell, offer to sell,
exchange or otherwise dispose of such Qualifying Employer Securities shall be
deemed to have directed the Trustee that such shares allocated to his Plan
account remain invested in Qualifying Employer Securities. The Employer shall
provide the Trustee with all information and assistance that the Trustee may
reasonably request in order for the Trustee to perform its duties hereunder.

ARTICLE VI. RESIGNATION OR REMOVAL OF TRUSTEE

6.1   Resignation or Removal of Trustee. The Employer may remove the Trustee at
any time upon 60 days prior written notice to the Trustee and the Trustee may
resign (i) at any time upon 60 days prior written notice to the Employer or
(ii) without notice in the event that the shares of Qualifying Employer
Securities that are held in the Plan cease to be publicly traded. If mutually
agreed upon between the parties, the 60 days notice may be waived or reduced.
Upon resignation or removal of the Trustee, the Employer shall appoint a
successor trustee. Upon receipt by the Trustee of written acceptance of such
appointment by the successor trustee, the Trustee shall transfer and pay over to
the successor the Trust Fund and all records (or copies) pertaining thereto. The
Trustee is authorized, however, to reserve such sum of money or property as it
may deem advisable for payment of any liabilities constituting a charge against
the Trust Fund or against the Trustee, with any balance of such reserve
remaining after payment of all such items to be paid over to the successor
trustee. Upon the transfer and payment over of the assets of the Trust Fund and
upon the settlement or approval of the account for the Trustee pursuant to
Section 3.5 herein, the Trustee shall be released and discharged from any and
all claims, demands, duties and obligations arising out of the Trust Fund and
its management thereof.

6.2   Employer’s Failure to Appoint Successor Trustee. If the Employer has not
appointed a successor trustee which has accepted such appointment as of the
effective date of the Trustee’s resignation or removal, the Trustee shall have
the right to apply to a court of competent jurisdiction for the appointment of
such successor or for a determination of its rights and obligations, the costs
of such action, unless paid by the Employer, being paid from the Trust Fund.

ARTICLE VII. AMENDMENT AND TERMINATION OF THE TRUST AGREEMENT

7.1   Amendment. The Employer and the Trustee may amend this Agreement at any
time by a written agreement between them; provided, however, that no such
amendment shall make it possible for any part of the corpus or income of the
Trust Fund to be used or diverted to purposes other than the exclusive benefit
of Participants and defraying reasonable expenses of administering the Plan and
trust created under this Agreement.

7.2   Termination. This Agreement and the trust created hereunder shall
terminate upon the termination of the Plan, unless expressly extended by the
Employer. The trust also shall terminate upon the dissolution or liquidation of
the Employer where no successor has elected to continue the Plan and this
Agreement. Termination of the trust shall be effected by distribution of all
Trust Fund assets to the Participants or other persons entitled thereto pursuant
to the direction of the Named Fiduciary, subject to the Trustee’s right to
reserve funds as provided in Section 6.1 hereof. Upon the completion of such
distribution, the Trustee shall be relieved from all further liability with
respect to all amounts so paid.

     
Volume Submitter
  Page 8 of 13

 



--------------------------------------------------------------------------------



 



ARTICLE VIII. MISCELLANEOUS

8.1   Exclusive Benefit. This trust has been established for the exclusive
benefit of the Participants. Except as provided herein, it shall be impossible
at any time prior to the satisfaction of all liabilities to the Participants for
any part of the principal or income of the Trust Fund (other than such part as
is required to pay taxes, administrative expenses or return of contributions to
the Employer as provided in Section 8.2 herein) to be paid or diverted to the
Employer or to be used for any purpose whatsoever other than for the exclusive
benefit of the Participants.   8.2   Return of Contributions. The Trustee shall
return contributions to the Employer upon the Employer’s written direction for
any of the following reasons: (i) the contribution is made by reason of a
mistake of fact as described in Section 403(c) of ERISA, (ii) the contribution
is conditioned on initial qualification of the Plan under Section 401(a) of the
Code and the Plan does not so qualify, or (iii) the contribution is conditioned
on its deductibility under Section 404 of the Code and the contribution is not
deductible. Contributions returned to the Employer under this Section 8.2 shall
be paid to the Employer within one year after the Employer’s payment of such
mistaken contribution, the date of denial of initial qualification or date of
disallowance of the deduction, if the Employer so directs the Trustee in
writing. In making such a return of assets to the Employer, the Trustee shall
accept the Employer’s written direction as its warranty that such return is
provided for in the Plan and complies with the Plan document and ERISA
Section 403(c), and the Trustee may rely on such warranty without further
investigation.   8.3   Nonalienation of Benefits. No rights or claims to any of
the monies or other assets of the Trust Fund shall be assignable, nor shall such
rights or claims be subject to garnishment, attachment, execution or levy of any
kind; and any attempt to transfer, assign or pledge the same, except as
specifically permitted by law, shall not be recognized by the Trustee.   8.4  
Written Instruction. Any direction of the Employer or the Named Fiduciary
pursuant to any provisions of this Agreement shall be set forth in writing from
the Employer or the Named Fiduciary to the Trustee and the Trustee shall be
fully protected in relying upon such written direction of the Employer or Named
Fiduciary. For purposes of this Section 8.4, written instructions shall include
the electronic or telephonic transmission of information or data as mutually
agreed upon by the Trustee and the Employer. The Trustee shall be fully
protected in relying upon any communication that the Trustee reasonably believes
to have been given by the Employer or the Named Fiduciary or their duly
authorized representatives, or any individual having apparent authority as such.
The Trustee shall receive all directions or instructions in writing provided
that the Trustee may accept oral directions for purchases or sales from the
Named Fiduciary via telephone or other electronic procedures as agreed to
between the Employer and the recordkeeper for the Plan.   8.5   Indemnification
and Hold Harmless. The Employer shall indemnify and hold harmless the Trustee
(including its employees, representatives and agents) from and against any
liability, loss or expense (including reasonable attorneys’ fees) arising out
of: (a) the Trustee’s performance of its duties or responsibilities under this
Agreement, except to the extent that such loss or expense arises from the
Trustee’s own willful misconduct or gross negligence, (b) any action taken by
the Trustee in accordance with the direction or instructions of the Employer,
the Named Fiduciary, a Participant or an Investment Manager, (c) any matter
relating to the Plan for which the Trustee has no responsibility, control or
liability under this Agreement, and (d) the failure of the Named Fiduciary or
the Employer (including its employees, representatives and agents) to perform
its duties under this Agreement or with respect to the Plan; provided, however,
that this Section 8.5 shall not be construed to relieve the Trustee from
responsibility or liability for any duty imposed upon directed trustees under
Section 403(a)(1) of ERISA. The Trustee shall indemnify and hold harmless the
Employer (including its employees, representatives and agents) from and against
any liability, loss or expense (including reasonable attorneys’ fees) incurred
by, imposed upon or asserted against the Employer (including its employees,
representatives and agents) by reason of any claim, regulatory

     
Volume Submitter
  Page 9 of 13

 



--------------------------------------------------------------------------------



 



    proceeding or litigation arising from the Trustee’s negligence or willful
misconduct in the performance of its duties under this Agreement.   8.6  
Trustee’s Fees, Expenses and Taxes. The Trustee shall be paid a fee of $0.00
annually as compensation for its services hereunder. The Trustee shall give
90 days advance written notice to the Employer whenever its fees are changed.
Such fees, any taxes of any kind whatsoever which may be levied or assessed upon
the Trust Fund, and any expenses incurred by the Trustee in the performance of
its duties hereunder, including fees for legal services rendered to the Trustee,
shall, unless paid by the Employer, be paid from the Trust Fund.   8.7   Merger,
Consolidation or Transfer. In the event of the merger, consolidation or transfer
of any portion of the Trust Fund to a trust fund held under any other plan, the
Trustee shall dispose of all or part, as the case may be, of the Trust Fund, in
accordance with the written directions of the Named Fiduciary, subject to the
right of the Trustee to reserve funds as provided in Section 6.1 hereof.   8.8  
Conflict with the Plan Document. In the event of any conflict between the
provisions of the Plan document and this Agreement with respect to the rights or
obligations of the Trustee, the provisions of this Agreement shall prevail.  
8.9   Construction. Whenever used in this Agreement, unless the context
indicates otherwise, the singular shall include the plural, the plural shall
include the singular, and the male gender shall include the female gender.  
8.10   Headings. Headings in this Agreement are inserted solely for convenience
of reference and shall neither constitute a part of this Agreement, nor affect
its meaning, construction or intent.   8.11   Severability. If any provision of
this Agreement is held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions, and this Trust Agreement
shall be construed and enforced as if such provision had not been included.  
8.12   Surviving Sections. Notwithstanding any Sections of this Agreement to the
contrary, Sections 6.1, 6.2, 7.2, 8.5 and 8.6 shall survive the termination of
this Agreement.   8.13   Law Governing. This Agreement shall be administered,
construed and enforced according to the laws of the State of Maryland and
applicable federal law.   8.14   Notices. All notices and other communications
shall be given or served in writing and sent to the Trustee at 100 East Pratt
Street; Baltimore, Maryland 21202.   8.15   Predecessor and Successor Trustees.
The Trustee shall not be responsible and shall have no liability for the acts or
omissions of any of its predecessors or successors.   8.16   Successors and
Assigns. This Agreement shall be binding upon the successors and assigns of the
parties hereto.   8.17   Entire Agreement; Modification. This instrument
contains the entire agreement of the parties signatory hereto. Except as
provided in Section 8.6, no modification, amendment or waiver of any provision
of this Agreement will be effective unless in writing and signed by all parties
hereto.

     
Volume Submitter
  Page 10 of 13

 



--------------------------------------------------------------------------------



 



8.18   Signature Authority. The person executing this Agreement on behalf of the
Employer certifies that he or she is duly authorized by the Employer consistent
with the terms of the Plan to do so.

IN WITNESS WHEREOF, the Employer and the Trustee have caused their duly
authorized officers to execute this Agreement on the date as written below.

              ATTEST/WITNESS:   T. ROWE PRICE TRUST COMPANY
 
           
/s/ Kelly Zanis
  By:   /s/ Nancy M. Maitland    
 
           
 
      Vice President    
 
           
 
      Nancy M. Maitland    
 
           
 
      [Print Name]    
 
           
 
  Date:   7/1/2011    
 
            ATTEST/WITNESS:   THE MEN’S WEARHOUSE, INC.
 
           
/s/ Lisa B. Crosby
  By:   /s/ Kirk H. Warren    
 
           
 
           
 
      Kirk H. Warren    
 
           
 
      [Print Name]    
 
           
 
  Title:   Vice President, Benefits    
 
           
 
  Date:   June 30, 2011    

     
Volume Submitter
  Page 11 of 13

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE TRUST AGREEMENT BETWEEN
T. ROWE PRICE TRUST COMPANY AND THE MEN’S WEARHOUSE, INC.
PAYMENT OF PLAN EXPENSES FROM THE TRUST FUND
Excluding Plan recordkeeping and Trustee fees and expenses, the Employer shall
submit to the Trustee all expenses to be charged to the Trust Fund. Each
submission also shall include the following certification executed by the Named
Fiduciary:
I hereby certify that these expenditures reflect administrative expenses solely
for THE MEN’S WEARHOUSE, INC. 401(k) SAVINGS PLAN for the period of _________
and that such expenses are proper and reasonable.
Each submission shall also include an explanation of the purpose of the
expenditure and an invoice where relevant.

     
 
   
 
   
 
   
 
[Print Name]
    
 
   
 
Title
   
 
   
 
Date
   

     
Volume Submitter
  Page 12 of 13

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE TRUST AGREEMENT BETWEEN
T. ROWE PRICE TRUST COMPANY AND THE MEN’S WEARHOUSE, INC.
CERTIFICATION OF INVESTMENT POLICY
     The Employer shall submit to the Trustee the following certification,
executed by the Named Fiduciary, at the beginning of each plan year:
I represent that I am an authorized representative of the Named Fiduciary of THE
MEN’S WEARHOUSE, INC. 401(k) SAVINGS PLAN (“Plan”). In such capacity, I hereby
certify that the ability of Plan Participants to direct their Plan investments
into investment vehicles made available by the Named Fiduciary, including but
not limited to their ability to acquire shares of Qualifying Employer Securities
through the Plan, is not inconsistent with the terms of the Plan, including any
investment policy that has been adopted by the Plan.

     
 
   
 
   
 
   
 
[Print Name]
    
 
   
 
Title
   
 
   
 
Date
   

     
Volume Submitter
  Page 13 of 13

 